173 S.W.3d 657 (2005)
STATE of Missouri, Respondent,
v.
Timothy BARRETT, Appellant.
No. ED 84964.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2005.
Nancy A. McKerrow, Office of State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shawn Naccarato, Evan J. Buchheim, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Timothy Barrett (Barrett) appeals the trial court's judgment, which was entered after a jury found him guilty of Stealing a Controlled Substance. The trial court sentenced Barrett to six years' imprisonment. There was sufficient evidence for a jury to find, beyond a reasonable doubt, that Barrett stole morphine from his place of employment. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, no jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).